Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0061300 (hereinafter referred as “Matsushiro”).
Regarding claims 8, 16, 18 and 20, Matsushiro teaches a filtration system and process for treating water (Abstract, fig. 10), the system comprising filtering water through a micro/ultrafiltration module (3) producing filtered water (in line L31), and softening the filtered water (from tank 4) by a plurality of RO modules (6 and 10) producing RO permeate (in tank 11), a portion of permeate of RO module 10 is supplied to feed side of RO module 10 via line L121 for washing the module 10, a portion of permeate of RO module 10 is also sent to feed side of module 6 via line L122 for washing, and a portion of permeate of RO module 10 is also sent to module 3 for washing the module. The washing of MF/UF module 3 and RO module (6 or 10) inherently requires filling of the MF/UF and RO modules. 
Matsushiro discloses washing of units 3, 6 and 10 using permeate from unit 10 (refer fig. 10 discloses permeate from tank 10 is supplied to the units via conduits L112, L123, L122 and L121). It is obvious that filtration is stopped while the washing is being performed since permeate from tank 11 is heated in tank 27 for purpose of washing. For instance, during washing, water from tank 9 is not being supplied to unit 10. Therefore, filtration/softening is stopped. Therefore, Matsushiro suggests or makes it obvious that the units 3, 6 and 10 are stopped from filtration mode while being washed.
Allowable Subject Matter
Claims 10, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10, 11, 15 and 17 are allowable over the prior arts US 2012/0061300 (Matsushiro), US 2003/0127388 (Ando), and US 10633261 (Bondurant). 
Claim 10 recites that the process comprises ii) backwashing the MF/UF unit with the NF/RO permeate, wherein at least a portion of the NF/RO permeate used to backwash the MF/UF unit is first used to flush the NF/RO unit. None of the cited prior art teach that the at least a portion of the NF/RO permeate used to backwash the MF/UF unit is first used to flush the NF/RO unit. Claim 11 depends from claim 10, and claim 17 depends from claim 11.
Claim 15 recites that the process comprises i) flushing the MF/UF unit with the NF/RO permeate, wherein flushinq the MF/UF unit comprises flushing through a feed side of the MF/UF unit, and wherein at least a portion of the NF/RO permeate used to flush the MF/UF unit is first used to flush the NF/RO unit through a feed side of the NF/RO unit. The cited prior art fail to teach or suggest that at least a portion of the NF/RO permeate used to flush the MF/UF unit is first used to flush the NF/RO unit through a feed side of the NF/RO unit.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. On page 6 of the remarks, applicant argued that 

    PNG
    media_image1.png
    141
    1178
    media_image1.png
    Greyscale

However, claim 19 was rejected under 35 USC 103(a) as being obvious over Matsushiro (Refer page 4 of the non-final office action dated 03/14/2022).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777